DETAILED ACTION

Response to Amendment
1.	The amendment filed 2/26/2021 has been entered and fully considered.
2.	Claims 1-17 and 21-22 are currently pending and have been fully considered.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-17 and 21-22 are in condition for allowance. The prior art of record does not teach or suggest depositing a film of Al2O3 on a photomask via an atomic layer deposition method (ALD); subjecting said film of ALD deposited Al2O3 on said photomask to a plasma treatment; and irradiating said film of ALD deposited Al2O3 on said photomask at a wavelength of 193 nm.
	The prior art of record Kang teaches a photoresist pattern 131, a reflective material layer 150 that may be a dielectric material such as Al2O3. Kang teaches that the reflective material layer 150 can be formed using a number of methods, such as a plasma-enhanced chemical vapor deposition ("PECVD") or an atomic layer deposition (ALD). Kang however does not teach a treatment of the reflective material layer following deposition or subjecting said film of ALD deposited Al2O3 on said photomask to a plasma treatment as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724